   8:20-cr-00083-JMG-MDN Doc # 46 Filed: 06/10/20 Page 1 of 1 - Page ID # 99



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiffs,                                         8:20CR83

         vs.
                                                                              ORDER
KEVIN L. BROWN,

                         Defendant.


        This matter is before the court on Defendant's UNOPPOSED MOTION TO ENLARGE
TIME FOR FILING PRETRIAL MOTIONS [45]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 45-day extension. Pretrial Motions shall
be filed by July 24, 2020.


        IT IS ORDERED:
        1.      Defendant's UNOPPOSED MOTION TO ENLARGE TIME FOR FILING
PRETRIAL MOTIONS [45] is granted. Pretrial motions shall be filed on or before July 24, 2020.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between June 10, 2020, and July 24, 2020, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 10th day of June, 2020.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
